Citation Nr: 0736769	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement of service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  During the hearing 
the veteran was granted a ninety day abeyance period for 
submission of additional evidence.  No additional evidence 
was received during the abeyance period.  

During the videoconference hearing the veteran also raised 
the issue of entitlement to service connection for jungle rot 
of the feet.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  An unappealed August 1990 rating decision denied the 
veteran's claim seeking service connection for bilateral pes 
planus based on the basis that such disorder pre-existed, and 
was not aggravated by, his service.  

2.  Evidence received since the August 1990 rating decision 
does not tend to show that pes planus did not pre-exist 
service or that it was aggravated by service; does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for bilateral pes planus; and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for bilateral pes planus may not 
be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice in a new and material evidence claim 
must include (with some degree of specificity) notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

A letter in May 2003 provided the veteran VCAA notice, 
including of what was necessary to establish the underlying 
claim of service connection, and of his and VA's 
responsibilities in claims development.  He was also advised 
that he needed to submit new and material evidence to reopen 
the claim.  Significantly, while he was not provided a more 
detailed notice of what was needed to reopen the claim, the 
veteran's submitted statements and arguments (i.e., his pre-
existing bilateral pes planus was aggravated by military 
service) reflect that he was aware of what would be 
considered new and material evidence.  During the 
videoconference hearing he acknowledged that bilateral pes 
planus pre-existed service, but argued that it was aggravated 
by service.  As the veteran is shown to have been aware of 
what was needed to reopen his claim, remanding the case for 
the RO to notify him of the requirements would serve no 
useful purpose, but would merely cause unnecessary delay in 
the administrative process.

The January 2004 rating decision and an August 2004 statement 
of the case (SOC) as well as a September 2004 supplemental 
SOC explained what the evidence showed and why the claim was 
denied, and provided the text of applicable regulations, 
including the regulations implementing the VCAA.  The veteran 
has been notified of everything required, has had ample 
opportunity to respond and supplement the record, and has had 
ample opportunity to participate in the adjudicatory process.

Given that the claim to reopen is being denied, whether or 
not the veteran received notice regarding disability ratings 
or effective dates of awards is moot, and he is not 
prejudiced by any untimeliness in such notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the veteran has not identified 
any pertinent evidence that is outstanding (as noted, he was 
provided a ninety day abeyance period, in which he did not 
submit additional evidence).  Notably, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  VA has met its assistance 
obligations.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

Criteria, Evidence and Analysis

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in April 2003), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

An August 1990 rating decision denied service connection for 
bilateral pes planus on the bases that such disorder pre-
existed, and was not aggravated by, the veteran's service.  
The veteran was notified of the August 1990 rating decision 
and of his right to appeal it.  He did not do so, and it 
became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the August 1990 rating 
decision consisted essentially of the veteran's service 
medical records, which include an April 1966 record (while 
the veteran was still at the reception center) noting pes 
planus, and a separation examination report which noted "pes 
planus, asymptomatic".  September 1981 private podiatry 
records were also of record.  

Evidence received since the August 1990 rating decision 
consists essentially of March 1991 to September 2004 VA 
treatment records, statements from the veteran and his spouse 
as well as their testimony.

As the claim was previously denied because pes planus pre-
existed, and was not aggravated by, service, for evidence 
received to be new and material, it must relate to these 
unestablished facts, i.e., it must tend to show either that 
pes planus did not pre-exist service or that it increased in 
severity during (was aggravated by) service. 

The VA treatment records, statements and testimony submitted 
are new to the extent that they were not previously of record 
or considered by the RO in August 1990.  However, they are 
not material evidence as they do not bear directly and 
substantially upon the matter under consideration.  Most of 
the records do not pertain to pes planus; those that do, do 
not tend to show either that it did not pre-exist service or 
that it was aggravated by (increased in severity during) 
service; they do not include any competent (medical opinion) 
evidence suggesting pes planus increased in severity during 
service.  

In summary, no additional evidence received since the August 
1990 rating decision relates to the unestablished facts 
needed to substantiate the service connection claim, i.e., 
that pes planus either did not pre-exist service, or that it 
increased in severity during (and was aggravated by) service.  
Consequently, the additional evidence received does not raise 
a reasonable possibility of substantiating the claim, and is 
not material.   


ORDER

The appeal to reopen a claim of service connection for 
bilateral pes planus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


